COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-06-448-CR
                                                

 
STEPHEN E. GRAMLICH                                                        APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
            FROM THE 371ST
DISTRICT COURT OF TARRANT COUNTY
 
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We
have considered the appellant=s AWithdrawal
Of Notice Of Appeal And The Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure. Tex. R.
App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal. See id.; Tex. R. App. P.
43.2(f).                                                                                                                                                                                              PER
CURIAM
 
PANEL D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED: January 11, 2007                                                       




[1]See Tex. R. App. P. 47.4.